     Case 3:13-cr-01128-BEN Document 1052 Filed 05/10/21 PageID.5456 Page 1 of 1



 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                           Case No.: 3:13-cr-01128-021-BEN
 8                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
 9   v.                                                  COMPASSIONATE RELEASE
10   HECTOR MEDRANO,
                                                         [ECF No. 1049]
11                                    Defendant.
12         Movant Hector Medrano has filed a Motion for Compassionate Release pursuant to
13   18 U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”). ECF No. 1049.
14         At this time, the Court recognizes there is no applicable policy statement governing
15   compassionate release motions filed by defendants under the recent amendments to
16   Section 3582(c)(1)(A). The Court also recognizes that a district court’s discretion may be
17   informed by U.S.S.G. § 1B1.13, but that it is not binding, and a district court may
18   consider any extraordinary and compelling reason for release that a defendant might
19   raise. United States v. Aruda, __ F.3d __, 2021 WL 1307884 *4 (9th Cir. 2021).
20         In Movant’s case, the reasons offered are not extraordinary and compelling.
21   Moreover, he has repeated narcotics trafficking convictions in his past. Early release
22   would present a danger to the public, fail to act as a deterrent to others, and would not
23   promote respect for the law. Therefore, the motion is DENIED.
24         IT IS SO ORDERED.
25   Date: May 10, 2021                              __________________________________
26                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
27
28
                                                     1
                                                                               3:13-cr-01128-021-BEN
